Title: To Thomas Jefferson from Thomas Stone, 10 April 1804
From: Stone, Thomas
To: Jefferson, Thomas


          
            Sir 
            Rue des 4t. fils No 27. Paris april 10th: 1804
          
          I beg you will do me the Honor of accepting the inclosed Publications, I am emboldened to take this Liberty from the great attention you give to the Science of Agriculture, in the Practice of which, I have devoted the most considerable part of my Life; I most heartily wish you Health to pursue the objects, which so happily for your Country, you have adopted.
          I have the Honor to be Sir, Your most devoted & very Humble Sert
          
            Thos Stone 
          
        